Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/24/21.
Applicant’s arguments regarding the restriction are not persuasive.  In particular, claim 1-5 are drawn to a portable lighting system  (F21L), and claims 17-20 are drawn to a method of illumination (H05B area) which is classified in a different area than claims 5-16 (F21V) and they have different modes of operation. Examination of all three variations/species of the invention would require a serious burden on the examiner (requiring searches in  multiple different areas for examining all the various claim sets).  
The inventions as claimed have a materially different mode of operation or function or effect (note: such as area illuminator vs. portable lighting system and a method of energizing sources and  invention III includes selective energizing of sources). The inventions do not overlap in that the portable lighting, ball and socket,  mounting via hook and loop, clamp,  and   selectively energizing less than the plurality of lighting devices are mutually exclusive features.  Furthermore, the inventions as claimed are not obvious variants. See MPEP § 806.05(j). 
Therefore the requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 5, 6, 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10 of U.S. Patent No. 10,445,826. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 

Present Application 
5. An area illumination device comprising: a support channel comprising a first end, an opposing second end, and a single, straight rigid elongate body extending therebetween; a surface mounting assembly fixedly coupled to said support channel, said surface mounting assembly configured to removably engage a first support surface of a 2PATENT 35629-5 plurality of support surfaces, the surface mounting assembly removable from the plurality of support surfaces without a use of tools; a light arm assembly comprising a light arm comprising a first end, a second end, and a single, straight rigid telescoping elongate body extending therebetween; and a light fixture comprising a light source coupled to said light arm second end at a single location on said light fixture.  
wherein said surface mounting assembly comprises a plurality of mounting devices, at least one mounting device of the plurality of mounting devices positioned proximate said support channel first end and at least one other mounting device of the plurality of mounting devices positioned proximate said support channel second end.  
7. (Currently Amended) The area illumination device of Claim 5, wherein said light arm assembly comprises, in serial coupling arrangement:  said light arm; a main joint assembly comprising a first connection end, a second connection end, and a joint mechanism extending therebetween, said first connection end coupled to said light arm second end, said main joint assembly having at least two degrees of freedom of movement; and said light fixture.
8. The area illumination device of Claim 7, wherein said main joint assembly comprises a plurality of separate joint assemblies.  
9. (Original) The area illumination device of Claim 8, wherein said main joint assembly comprises a single degree of freedom of motion joint and a two degree of freedom of motion joint.  
10. (Currently Amended) The area illumination device of Claim 7, wherein said main joint assembly comprises a ball and socket joint.  
11. (Currently Amended) The area illumination device of Claim 5, wherein said light arm assembly further comprises a main joint assembly operably coupled between said support channel second end and said light arm first end, said main joint assembly comprising a plurality of degrees of freedom of motion, at least one of which is a pivot motion between said support channel and said light arm.  

13. (Original) The area illumination device of Claim 5, wherein said light fixture comprises a plurality of light emitting diode (LED) light sources.  
14. (Original) The area illumination device of Claim 5, wherein said surface mounting assembly is configured to removably engage the plurality of support surfaces using magnetism.  
15. (Original) The area illumination device of Claim 5, wherein said surface mounting assembly is configured to removably engage the plurality of support surfaces using a temporary adherent.  
16. (Currently Amended) The area illumination device of Claim 5, wherein said surface mounting assembly is configured to removably engage the plurality of support surfaces using at least one of an adhesive, a hook and loop assembly, or a clamp.  


1. An area illumination device comprising: a support channel comprising a first distal end, an opposing first joint coupling end, and a first single, straight rigid elongate body extending therebetween; a surface mounting assembly fixedly coupled to said first distal end and to said first joint coupling end, said surface mounting assembly configured to removably engage a first support surface of a plurality of support surfaces; a light arm comprising a second joint coupling end, a fixture end, and a second single, straight rigid elongate body extending therebetween, said second single, telescoping feature; 
a main joint assembly operably coupled to said support channel at only said first joint coupling end and to said light arm only at said second joint coupling end, said main joint assembly comprising a plurality of degrees of freedom of motion, at least one of which is a pivot motion between said support channel and said light arm; 
and a light fixture comprising a plurality of individual light sources coupled to said fixture end at a single location through a single fixture joint assembly having at least two degrees of freedom of movement. 
    2. The area illumination device of claim 1, wherein said surface mounting assembly comprises a plurality of mounting devices, at least one mounting device of the plurality of mounting devices positioned proximate said first distal end of said support channel and at least one other mounting device of the plurality of mounting devices positioned proximate said first joint coupling end of said support channel. 
    3. The area illumination device of claim 1, wherein said light arm comprises an extension feature configured to elongate said light arm from a retracted position to an extended position. 
a plurality of light emitting diode light sources. 
    5. The area illumination device of claim 1, wherein said fixture joint assembly comprises a ball and socket joint. 
    6. The area illumination device of claim 1, wherein said main joint assembly comprises a plurality of separate joint assemblies. 
    7. The area illumination device of claim 6, wherein said main joint assembly comprises a single degree of freedom of motion joint and a two degree of freedom of motion joint. 
    8. The area illumination device of claim 1, wherein said surface mounting assembly is configured to removably engage the plurality of support surfaces using magnetism. 
    9. The area illumination device of claim 1, wherein said surface mounting assembly is configured to removably engage the plurality of support surfaces using a temporary adherent. 
    10. The area illumination device of claim 1, wherein said surface mounting assembly is configured to removably engage the plurality of support surfaces using at least one of an adhesive, a hook and loop assembly, and a clamp. 



Regarding “the surface mounting assembly removable from the plurality of support surfaces without a use of tools” recitation in claim 5,  this is obvious in view of ‘826 claim 8 providing for  the removal via magnetism. It would have been obvious to one of ordinary skill in the art at the time of filing to make the assembly removable without tools. One of ordinary skill in the art would have been motivated to add ease in using and relocating the device as desired. 
One of ordinary skill in the art would recognize that “the channel comprising a first distal end, and an opposing first joint coupling end”, does provide for the channel including a first end and an opposing second end (note: this is merely a broader recitation).
Regarding “a light source coupled to said light arm second end at a single location on said light fixture” as recited in claim 5, this feature is provided by light sources coupled to said fixture end (of light arm) at a single location (as recited in ‘886 claim 1)
	Present claim 6 is substantially the same as ‘886 claim 2. 
	The recitation of present claim 11 (main joint assembly) is provided for in ‘886 claim 1.
Present claim 12 including a telescoping features is provided for in ‘886 claim 3.  In particular, one of ordinary skill in the art would recognize “an extension feature configured to elongate said light arm from a retracted position to an extended position” as equivalent to a telescoping feature.  

Present claim  14 is substantially the same as ‘886 claim 8.
Present claim  15 is substantially the same as ‘886 claim 9.
Present claim  16 is substantially the same as ‘886 claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-13,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuare 7,048,417 in view of Hopf 6,854,862.
In regard to claim 5, Faure teaches an area illumination device comprising: a support channel 32 comprising a first end, an opposing second end, and a single, straight rigid elongate body extending therebetween; a surface mounting assembly  (30,35,36) fixedly coupled to said support channel, said surface mounting assembly configured to removably engage a first support surface of a 2PATENT 35629-5 plurality of support surfaces, the surface mounting assembly removable from the plurality of support surfaces without a use of tools (col. 3 line 30); a light arm assembly 60 comprising a light arm comprising a first end, a second end, and a single, straight rigid elongate body extending therebetween; and a light fixture 20 comprising a light source coupled to said light arm second end at a single location on said light fixture.  

Hopf teaches a telescoping arm (fig. 3, arrow 60 lines 4-7).
It would have been obvious to one of ordinary skill in the art at the time of filing to make Faure’s extension telescope such as taught by Hopf. One of ordinary skill in the art would have been motivated to make the extension of Faure telescoping in order to provide a wider range of illumination as desired an necessitated by applications of the device. 
In regard to claim 6, Faure teaches said surface mounting assembly comprises a plurality of mounting devices, at least one mounting device of the plurality of mounting devices positioned proximate said support channel first end and at least one other mounting device of the plurality of mounting devices positioned proximate said support channel second end. (see 35 and 36, fig. 1).
In regard to claim 7, Faure teaches the light arm assembly comprises serial arrangement of a light arm 60,  a main joint assembly 21 comprising a first connection end, a second connection end, and a joint mechanism extending therebetween, said first connection end coupled to said light arm second end, said light fixture 20, but lacks the main joint assembly having at least two degrees of freedom of movement.
Hopf teaches a main joint assembly 52 and/or 64 having at least two degrees of freedom of movement (fig. 3, as described in col. 3 line 59-col. 4 line 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a main joint with at least 2 degrees of movement. One of ordinary skill in the art would have been motivated to provide a main joint with additional degrees of freedom in 
In regard to claim 8, Hopf teaches a main joint assembly comprising a plurality of separate joint assemblies (such as 76/86, 64, and 80).  
In regard to claim 9, Hopf teaches a main joint assembly comprises a single degree of freedom of motion joint (linear extension along 40) and a two degree of freedom of motion joint (ball and socket via 76).  
In regard to claim 10, Hopf teaches wherein said main joint assembly comprises a ball and socket joint 76 (fig. 5).
In regard to claim 11, Faure teaches a light arm assembly further comprises a main joint assembly operably coupled between said support channel 32 second end and said light arm 60 first end, said main joint assembly comprising a plurality of degrees of freedom of motion, at least one of which is a pivot motion between said support channel and said light arm (see fig. 10).  
In regard to claim 12, Hopf teaches a light arm comprises a telescoping feature (as addressed above) configured to elongate said light arm from a retracted position to an extended position (as indicated by arrow 60, fig. 3).  
In regard to claim 13, Faure and Hopf do not specifically teach the light fixture comprising a plurality of light emitting diode (LED) light sources.  
The examiner takes Official Notice that the use of LEDs is old and well known in the illumination art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute an LED for the light source in the system of Faure. One would have been motivated since LEDs are recognized in the illumination 
In regard to claims 15 and 16, Fuare teaches said surface mounting assembly is configured to removably engage the plurality of support surfaces using a temporary adherent and at least one of an adhesive, a hook and loop assembly, or a clamp. (col. 3 lines 28-32.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Faure in view of Hopf and further in view of Duty 5,457,614.
 Faure and Hopf teaches the invention described above, but lack said surface mounting assembly is configured to removably engage the plurality of support surfaces using magnetism.  
Duty teaches a mounting assembly that is configured to removably engage the plurality of support surfaces using magnetism (magnetic bases 14,16).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a magnetic mounting in Faure such as taught by Duty. One of ordinary skill in the art would have been motivated to use a magnetic mounting means in Faure in order to provide a easily engagable and removable mounting means for applications where magnets are compatible (such as metal mounting surfaces). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875